              Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ·---------------------------------------------------------------------------�


  SW VALLEY LLC, a Florida limited liability company

                                                      Plaintiff,


                                  -against-                                      Civil Action No.
  CNW REAL ESTATE LLC, MICHAEL ZUKERMAN,
  PETER A. GRIFFITH, MARTIN ZUKERMAN,
  (individually and as Trustee of 1996 Zukerman Family
  Trust), ALEXANDER GELLATLY, WHITESTONE                                         COMPLAINT
  NEW WINDSOR LLC, DUFFY'S ROUTE 32 LLC, and
  "JOHN DOE" #1-10, the names of the last 10 defendants
  being fictitious, said defendants' true names being unknown
  to plaintiff, it being thereby intended to designate holders of
  judgments and/or liens and/or other interests which may
  affect the mortgaged premises described in the complaint,
  and other persons or entities who may be in possession of
  portions of the mortgaged premises described in the
  complaint,


                                                    Defendants.


        Plaintiff SW Valley, LLC, ("Plaintiff' or "SW Valley") by and through its attorneys,

complaining of the Defendants, alleges upon information and belief as follows:

                                       NATURE OF THE ACTION

        1.        This is an action brought pursuant to New York Real Property Actions and

Proceedings Law, Section 1301 et seq.. to foreclose on a mortgage encumbering the property

commonly known as 139 Windsor Highway, Windsor, New York, consisting of a certain plot, piece

or parcels situated in the County of Orange, State of New York, and designated as Lot 25.21, Block

1 on the official tax map of the Town of New Windsor, Orange County (the "Property"), and having

a legal description as set forth in Exhibit A attached hereto.
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 2 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 3 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 4 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 5 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 6 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 7 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 8 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 9 of 10
Case 1:20-cv-01710 Document 1 Filed 02/26/20 Page 10 of 10
